James Whetcombe plaint. conta Henry Ellis and Roger Rose of Boston Marriners or either of them Defendts in an action of the case for witholding from this plaint, the Summe of Forty Six pounds being the penalty forfited by the sd Ellis and Rose by not paying the Summe of twenty three pounds money before or upon the first day of October last as shall appear by bill under the hands and Seales of sd Ellis and Rose, with due damages. . . . The Iury . . . found for the plaint, thirteen pounds Fifteen Shillings money and costs of Court one pound three Shillings